14-1375
    Ould Ahmedou v. Lynch
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A200 922 262
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    22nd day of July, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             SUSAN L. CARNEY,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    MOHAMED ABDARRAHIM OULD AHMEDOU,
             Petitioner,

                    v.                                         14-1375
                                                               NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Bibiana C. Andrade, New York, N.Y.

    FOR RESPONDENT:                  Joyce R. Branda, Acting Assistant
                                     Attorney General; Cindy S. Ferrier,
                           Assistant Director; Brendan P. Hogan,
                           Attorney, Office of Immigration
                           Litigation, United States Department
                           of Justice, Washington D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Mohamed Abdarrahim Ould Ahmedou, a native and citizen of

Mauritania, seeks review of an April 3, 2014, decision of the

BIA affirming the August 23, 2012, decision of an Immigration

Judge   (“IJ”),   which    denied       his   application    for   asylum,

withholding of removal, and relief pursuant to the Convention

Against Torture (“CAT”).          In re Mohamed Abdarrahim Ould

Ahmedou, No. A200 922 262 (B.I.A. Apr. 3, 2014), aff’g No. A200

922 262 (Immig. Ct. N.Y. City Aug. 23, 2012).               We assume the

parties’ familiarity with the underlying facts and procedural

history in this case.

    We have reviewed both the decisions of the IJ and the BIA

“for the sake of completeness.”          Wangchuck v. Dep’t of Homeland

Sec., 448 F.3d 524, 528 (2d Cir. 2006).                 The applicable

standards   of    review    are     well      established.         8 U.S.C.

                                    2
§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).

    For asylum applications like Ahmedou’s, governed by the

REAL ID Act of 2005, the agency may, “[c]onsidering the totality

of the circumstances,” base a credibility determination on

inconsistencies in an asylum applicant’s statements and other

record    evidence,     “without       regard   to   whether”    the

inconsistencies go “to the heart of the applicant’s claim.”         8

U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder could

make” such a ruling.    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

(2d Cir. 2008) (per curiam).   Substantial evidence supports the

agency’s adverse credibility determination.

    The    adverse     credibility       determination   was    based

principally on Ahmedou’s failure to mention his alleged arrests

in his asylum application and during his asylum interview.       See

id. at 166 n.3.      In his application, Ahmedou stated that he

feared he would be jailed and tortured if he returned to

Mauritania, but did not state that he had been arrested or

tortured in the past.      During his asylum interview, Ahmedou
                                   3
stated that he had never been arrested in Mauritania.               It was

not until a subsequent affidavit and his testimony before the

IJ that Ahmedou claimed that he had been arrested and beaten

three times in Mauritania.      The IJ properly found that these

were material omissions because the alleged arrests and torture

went to the basis of Ahmedou’s claim.             Xian Tuan Ye v. Dep’t

of Homeland Sec., 446 F.3d 289, 295-96 (2d Cir. 2006) (per

curiam).

       Ahmedou contended that his translator omitted the arrests

from    the   asylum   application       and   during   Ahmedou’s   asylum

interview.     However, the asylum interview record reflects that

Ahmedou responded in detail to dozens of questions without any

apparent difficulties with the translation, and he confirmed

in his asylum interview that his asylum application had been

read back to him in his own language.           The agency was therefore

not required to accept this explanation.                  See Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

       Contrary to Ahmedou’s argument, the IJ did not err in

considering the asylum interview record.            The record does not

reflect translation errors and the Government was not required

to provide Ahmedou with a translator in this context.               See 8
                                     4
C.F.R. § 208.9(g) (requiring applicant to provide translator

for asylum interviews).      Moreover, the asylum interview record

was reliable because it provided a detailed summary of the

questions    Ahmedou   was   asked       and    his   responses   to   those

questions.    See Diallo v. Gonzales, 445 F.3d 624, 632-33 (2d

Cir. 2006) (holding that an asylum interview record was reliable

when it summarized the applicant’s responses).

    Accordingly, the agency properly relied on omissions from

Ahmedou’s asylum application and interview to find him not

credible.     See Xiu Xia Lin, 534 F.3d at 167.               The adverse

credibility     determination        is        dispositive   of    asylum,

withholding of removal, and CAT relief as the claims are based

on the same factual predicate.           Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk




                                     5